The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 8, 2015

                                   No. 04-14-00548-CR

                               Leopoldo CORTEZ-LEIJA,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5437
                      Honorable N. Keith Williams, Judge Presiding


                                     ORDER
        Appellant’s second motion for extension of time is GRANTED. We ORDER appellant to
file his brief on or before February 4, 2015. NO FURTHER EXTENSIONS WILL BE
GRANTED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court